Citation Nr: 1234231	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-28 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to February 26, 2009.

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD, from February 26, 2009 to the present. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD, assigning a 30 percent evaluation effective February 9, 2006; and October 2007 and September 2008 rating decisions from the Huntington, West Virginia and Roanoke ROs, which denied service connection for hypertension and obstructive sleep apnea.  In December 2006 and January 2009, the Veteran submitted notices of disagreement (NODs) and subsequently perfected his appeals in December 2007 and June 2009.  The Board notes that the Veteran did not submit a VA Form 9 for his PTSD appeal.  However, the Board has accepted his attorney's December 2007 letter in lieu of a VA Form 9 and considers the appeal perfected.  His case is currently under the jurisdiction of the Roanoke RO.

In August 2012, the Veteran presented sworn testimony during a Central Office hearing in Washington, DC, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

In February 2010, the Roanoke RO increased the Veteran's disability rating for PTSD to 50 percent, effective February 26, 2009.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Since the Veteran perfected his appeal from the February 2006 assignment of an initial 30 percent disability rating, the Board will address whether he was entitled to a disability rating higher than 30 percent prior to February 26, 2009 and whether he is entitled to a disability rating higher than 50 percent from February 26, 2009 to the present.  Therefore, the issues on appeal have been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of the issues.

The issues of entitlement to service connection for hypertension and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to nightmares, difficulty sleeping, anxiety, depression, irritability, hypervigilance, and social withdrawal, with no evidence of suicidal ideation, obsessional rituals, spatial disorientation, neglect of personal appearance or hygiene, or an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for the assignment of an initial disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, a letter dated in July 2006 informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA examination reports, and VA treatment records are in the file.  The Veteran has at no time referenced relevant private treatment records or other outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with a VA examination for his service-connected PTSD most recently in January 2010.  The examination involved a review of the claims file and a thorough examination of the Veteran.  Therefore, the Board finds that the examination is adequate for determining the disability rating for the Veteran's service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a 30 percent initial evaluation under Diagnostic Code 9411 for his service-connected PTSD, effective February 9, 2006, and a 50 percent evaluation effective February 26, 2009.  He seeks a higher initial rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).   A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

As referenced above, the Veteran most recently underwent a VA examination for his service-connected PTSD in January 2010.  At that time, the Veteran complained of nightmares most nights, difficulty sleeping, hypervigilance, increasing social withdrawal, and flashbacks.  He reported a 16 year marriage that was "rocky" recently, difficulty in his occupation as a truck driver because of his sleeping problems, and that he had been barred from commercial driving because of his psychiatric medications.  The examiner observed that the Veteran's mood was anxious and depressed, he became tearful and emotionally distraught when discussing his Vietnam experiences, and he appeared tired with fair insight and judgment.  Although the Veteran reported passive suicidal thoughts, he denied any suicidal ideation, intent, or plan.  The examiner concluded that the Veteran was capable of managing all of his activities of daily living independently.  He diagnosed the Veteran with PTSD and assigned him a GAF score of 50.  He opined that the Veteran is likely to struggle to manage the demands of full-time or consistent employment because of his PTSD.  Specifically, he indicated that his alertness and concentration are impaired by his poor sleep, his ability to form working relationships is impaired by his social isolation, and his work efficiency and consistency would be impaired by his periods of heightened emotional distress.

The Veteran was first examined for his PTSD in October 2006.  At that time, he complained of intrusive thoughts of his Vietnam experiences multiple times per month, nightmares three to four times per month, and periods of irritability.  He indicated that he lived with his wife of 13 years.  The examiner noted that the Veteran had normal affect consistent with the discussion, tearfulness when discussing aspects of his Vietnam experiences, and markedly anxious and somewhat depressed mood.  The Veteran reported vivid dreams, hypervigilance, and social withdrawal.  He denied hallucinations, delusions, suicidal ideation, and daytime flashbacks.  He also indicated that he attends church and receives support there.  The examiner diagnosed him with PTSD and assigned a GAF score of 57.

In addition to the VA examination reports, the medical evidence of record includes VA treatment records which are generally consistent with the VA examination reports.  VA treatment records reflected the same complaints noted in the VA examination reports and included GAF scores of 65.  Specifically, an undated Vet Center psychiatric psychosocial evaluation that noted the Veteran's complaints of nightmares, hypervigilance, and periods of rage.  The evaluation concluded that the Veteran has serious PTSD symptoms with no delusions, hallucinations, or suicidal or homicidal thoughts.

In addition to the medical evidence, the record includes hearing testimony from the Veteran and his wife.  This testimony reiterates the Veteran's complaints of nightmares and difficulty sleeping.

With resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity for the entire period on appeal.  Specifically, the Veteran has anxiety, depression, nightmares, impaired sleep, hypervigilance, intrusive thoughts, and social isolation which have resulted in few or no close friendships or relationships other than with his wife and church.  These symptoms have resulted in difficulty in establishing and maintaining effective work and social relationships and disturbances in mood.  Additionally, his GAF scores, with one exception discussed above, were rated at 50-65, indicating mild to moderate to serious symptoms or mild to moderate to serious difficulty in social, occupational, or school functioning.  See DSM-IV at 44-47.  The Board notes that the medical evidence shows mostly GAF scores indicating mild or moderate symptoms with only one instance of a GAF score below 51, showing serious symptoms or impairment.  This level of severity equates to the symptoms set forth in the criteria for a 50 percent rating.  Accordingly, the Board finds that his symptoms more closely approximate a 50 percent rating for PTSD during the entire appeal period.

However, although a higher initial rating is warranted, the evidence of record does not reflect symptomatology of PTSD that would meet the criteria for a rating in excess of 50 percent for any period of time during the pendency of this claim.  While the evidence of record demonstrates difficulty in establishing and maintaining effective work and social relationships, it does not reflect an inability to establish and maintain effective relationships.  Specifically, the Veteran has reported maintaining a 16 year marriage and receiving support through his church.  Additionally, there is no evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  As such, a higher rating of 70 percent is not warranted.  Further, the evidence does not reflect even more serious symptoms, such as persistent delusions or hallucinations or persistent danger of hurting self or others, to warrant a rating of 100 percent.

Additionally, the Board notes that there is no indication in the evidence of record that the Veteran's symptomatology warranted other than the currently assigned 50 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

For all the foregoing reasons, the Board finds that a rating of 50 percent for PTSD is appropriate for the entire period of the appeal.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected PTSD, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 50 percent disability ratings for PTSD contemplate his symptoms, including occupational and social impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Further, the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  See Mauerhan, supra.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.





ORDER

Entitlement to an initial disability rating of 50 percent for PTSD is granted for the entire appeal period, subject to the laws and regulations governing the award of monetary benefits.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to service connection for hypertension and obstructive sleep apnea, both to include as secondary to service-connected PTSD.

The Veteran claims that his currently diagnosed hypertension and sleep apnea are related to his service-connected PTSD.  Therefore, he believes that service connection is warranted.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran's post-service treatment records show diagnoses of hypertension and sleep apnea.  Additionally, he is service connected for PTSD.  In light of the evidence showing current diagnoses of hypertension and sleep apnea, service-connected PTSD, and the Veteran's contentions that his service-connected PTSD caused or aggravated his hypertension and sleep apnea, the Board finds that examinations and medical nexus opinions are necessary in order to properly resolve the claims of entitlement to service connection for hypertension and obstructive sleep apnea.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); see also McLendon, supra.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for hypertension and obstructive sleep apnea must be remanded for VA examinations and opinions.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Richmond VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Thereafter, the Veteran must be scheduled for a VA examination(s) with an appropriate examiner(s) to determine the nature and etiology of his hypertension and obstructive sleep apnea.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examinations.  This must be noted in the examination report.  

The examiner(s) must then state whether it is at least as likely as not that the Veteran's currently diagnosed hypertension and obstructive sleep apnea were caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected PTSD.  

It would be helpful if the examiner(s) would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to service connection for hypertension and obstructive sleep apnea, both to include as secondary to service-connected PTSD, should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


